       Case: 3:19-cv-00037-jdp Document #: 44 Filed: 04/21/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


ROBERT J. WRIGHT,

             Plaintiff,

      v.                                             Case No. 19-CV-37

SHAUN FUNK et al.,

             Defendants.


               DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR SUMMARY JUDGMENT


      Plaintiff Robert Wright is proceeding on Eighth Amendment deliberate

indifference claims against Lieutenant (previously Sergeant) Joshua Kolbo and

Officer Shaun Funk, based on allegations that they ignored a risk of self-harm on

December 3, 2018. Plaintiff is also proceeding on a First Amendment retaliation claim

against Officer Ryan Neis for issuing Plaintiff a conduct report based on the incident.

Defendants have moved for summary judgment.

      In response, Plaintiff mainly attempts to dispute when he told Defendants he

was feeling suicidal and the reason he was depressed. Plaintiff does not claim he told

any Defendant of any plans to harm himself before he did so, but only that he was

feeling suicidal and wanted to talk to PSU staff, and that is fatal to his deliberate

indifference claims for the reasons given in Defendants’ brief. Nor does Plaintiff have

any evidence that he was at substantial risk of serious harm. It is undisputed that

that he took about one-third of the pills necessary to indicate treatment for
       Case: 3:19-cv-00037-jdp Document #: 44 Filed: 04/21/20 Page 2 of 4




acetaminophen toxicity and about half of the pills necessary to put him at risk of even

minor side effects from ibuprofen overdose. (See Dkt. 27.)

       As to the retaliation claim, Officer Neis had probable cause to give Plaintiff a

conduct report for lying, disruptive behavior, and misuse of medication. He only

needed to reasonably perceive a “fair probability” or a “substantial chance” that

Plaintiff had engaged in that behavior. See Safford Unified Sch. Dist. No. 1 v.

Redding, 557 U.S. 364, 371 (2009). Probable cause negates a retaliation claim in the

present context. See Nieves v. Bartlett, 139 S. Ct. 1715, 1723–25 (2019).

       Next, Plaintiff has not addressed qualified immunity in his response. Once

Defendants raised the issue, it became Plaintiff’s burden to show that it was beyond

debate that Defendants were violating a reasonably specific right as articulated by

the Seventh Circuit or the Supreme Court. Ashcroft v. al–Kidd, 563 U.S. 731, 741

(2011); Day v. Wooten, 947 F.3d 453, 460–61 (7th Cir. 2020); Campbell v. Kallas, 936

F.3d 536, 545–48 (7th Cir. 2019); Leiser v. Kloth, 933 F.3d 696, 701–03 (7th Cir. 2019).

He has not made such a showing.

       No precedential case put it beyond debate that Sergeant Kolbo or Officer Funk

violated Plaintiff’s right to be protected from self-harm. Although Johnson v. Garant,

No. 19-1383, 2019 WL 6652126 (7th Cir. Dec. 6, 2019) is unreported, it demonstrates

that the state of the law was not (and is still not) clear that telling an officer that one

is having thoughts of suicide and/or that one would like to speak with a psychological

counselor puts an officer on subjective notice for the purposes of a deliberate

indifference claim absent knowledge of a particular risk of imminent harm. Id. at *2.


                                            2
       Case: 3:19-cv-00037-jdp Document #: 44 Filed: 04/21/20 Page 3 of 4




If the state of the law were clear in 2018 that an officer is on notice under such

circumstances, Johnson could not have been decided as it was in 2019, reported or

not. Plaintiff has not addressed this argument and has identified no contrary

precedential law.

      Next, no precedential case put it beyond debate that Officer Neis was violating

Plaintiff’s First Amendment rights by issuing a conduct report for which he had

probable cause, regardless of his subjective motivations. Under Nieves, there cannot

even be underlying liability in this case. 139 S. Ct. at 1723–25. Plaintiff has identified

no contrary precedential law postdating Nieves. There is a form of double-deference

here: qualified immunity in the context of a probable cause determination. Only if it

were clear to Officer Neis that there was no probable cause to issue the conduct report

could he be liable under the First Amendment. Id. Because Officer Neis was aware of

evidence supporting the charges, a lack of probable cause could only have been clear

to him if he had been aware of additional evidence clearly negating the charges, which

is undisputedly not the case.

                                    CONCLUSION

      Defendants respectfully request that the Court GRANT their motion for

summary judgment and enter judgment in their favor.



      Dated this 21st day of April, 2020.

                                         Respectfully submitted,

                                         JOSHUA L. KAUL
                                         Attorney General of Wisconsin

                                            3
      Case: 3:19-cv-00037-jdp Document #: 44 Filed: 04/21/20 Page 4 of 4




                                   s/Eliot M. Held
                                   ELIOT M. HELD
                                   Assistant Attorney General
                                   State Bar #1079681

                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-8554
(608) 267-8906 (Fax)
heldem@doj.state.wi.us




                                      4
